Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-15-00198-CV

                                   IN RE David B.T. MYRICK Jr.

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 3, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 2, 2015, relator David B.T. Myrick Jr. filed a petition for writ of mandamus

complaining of the trial court’s order granting a motion to transfer venue in the underlying civil

action. The court has considered relator’s petition for writ of mandamus, the response filed on

behalf of the real party in interest and relator’s reply and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 14847B, styled Janice Moody v. Linda Moody, Elizabeth Moody, W.L.
Moody V, Edna M. Archer, David B.T. Myrick, Kathryn K. Pacheco, and Haden M. Beardsley, pending in the 198th
Judicial District Court, Kerr County, Texas, the Honorable M. Rex Emerson, presiding.